Title: From George Washington to Major General William Heath, 19 February 1780
From: Washington, George
To: Heath, William


          
            Dr Sir
            Head Qrs Morris Town Feby 19th 1780
          
          I wrote You on the 15th and requested You to send me as soon as possible, a Return of the number of Non Commissioned Officers and privates in the Fifteen Massachusetts Regiments, distinguishing particularly what proportion of them are inlisted for the War and the different terms of service of the Residue, digested in Monthly columns. To this I intended to have added, as I informed You, All the Men belonging to the state serving in the additional & other Corps and then to have forwarded it to the Council; but from the remote and dispersed situation of some of these I am apprehensive that a good deal of delay may attend the procuring Returns of them—and from this consideration I have thought it adviseable to transmit the States in

general, Returns of the Battallions assessed upon them, without waiting for the Others, which will be sent as soon as they can be collected. and as it will be the means of informing the State of Massachusett’s of the condition of their Fifteen Regiments rather earlier than if the Return were to be sent to me in the first instance—You will be pleased to forward it to the Honourable the Council yourself made out in the particular manner I have mentioned—and acquaint them that I shall take the earliest occasion circumstances will allow, to transmit them a farther return of the Men belonging to the State, who are in other Corps. You will however send me a duplicate of the Return you transmit them without loss of time, as I wish to furnish the Council with a full and precise state at once—of All the Men they have in service and of the periods to which their engagements extend. They will receive from the president of Congress the quota of Men required of the state. and a Copy of the Act directing me to make these Returns. I am with great regard & esteem Dr sir Yr Most Obedt st
          
            G.W.
          
        